MEMORANDUM **
Samson L. Brown appeals pro se the district court’s sua sponte order remanding Brown’s traffic court action to state court and its order denying reconsideration. We have jurisdiction pursuant to 28 U.S.C. § 1447(d). See Ashland v. Cooper, 863 F.2d 691, 692 n. 2 (9th Cir.1988). We review de novo a district court’s decision to remand a removed case, Nebraska ex rel. Dep’t of Soc. Servs. v. Bentson, 146 F.3d 676, 678 (9th Cir.1998), and for an abuse of discretion the denial of a motion for reconsideration, Sch. Dist. No. 1J, Multnomah County v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir.1993). We affirm.
The district court properly remanded Brown’s traffic court action because Brown failed to allege the existence of a state law or constitutional provision that denies him an opportunity to raise a federal right in state court. See California v. Sandoval, 434 F.2d 635, 636 (9th Cir.1970) (per cu-riam) (holding that allegations must be supported by reference to state statute or constitutional provision that purports to command state courts to ignore federal rights at issue). Accordingly, the district court properly remanded Brown’s action. See id.
Because Brown failed to demonstrate any basis for relief from judgment, the district court did not abuse its discretion by denying his motion to reconsider. See Sch. Dist. No. 1J, 5 F.3d at 1262-63.
Brown’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.